Case 3:17-cv-00072-NKM-JCH Document 879 Filed 09/17/20 Page 1 of 2 Pageid#: 14335




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     Charlottesville Division

  ELIZABETH SINES et al.,                       )       Civil Action No. 3:17-cv-00072
       Plaintiffs,                              )
                                                )
  v.                                            )       ORDER
                                                )
  JASON KESSLER et al.,                         )
       Defendants.                              )       By:    Joel C. Hoppe
                                                )              United States Magistrate Judge

         Plaintiffs’ Motion to Seal their Response in Opposition to Defendants Michael Hill,

   Michael Tubbs and League of the South’s Motion for Summary Judgment (“Response”) and

   Selected Supporting Exhibits. ECF No. 864.

         The First Amendment provides a public right of access to court documents. See W.D. Va.

  Gen. R. 9, Commentary (discussing First Amendment and common law right of public access to

  court documents and citing Va. Dep’t of State Police v. Wash. Post, 386 F.3d 567, 575 (4th Cir.

  2004)). The Court has doubts about whether each of the exhibits that Plaintiffs ask to file under

  seal satisfies the requirements for sealing to protect any confidential information. Nevertheless, the

  Court GRANTS the motion and orders the exhibits filed under seal, and those documents shall

  remain sealed until further order of the Court. The Court may revisit this decision, however, upon

  further consideration of the exhibits.

         Accordingly, Plaintiffs’ unredacted Response in Opposition to Defendants Michael Hill,

   Michael Tubbs and League of the South’s Motion for Summary Judgment and supporting

   Exhibits 1-13, 19-44, 46-61, 65, 68, 72-81, 105-129, 131-137 and 140 be filed under seal by the

   Clerk pursuant to Local Rule 9.



         It is so ORDERED.

                                                    1
Case 3:17-cv-00072-NKM-JCH Document 879 Filed 09/17/20 Page 2 of 2 Pageid#: 14336




                                           ENTER: September 17, 2020



                                           Joel C. Hoppe
                                           U.S. Magistrate Judge




                                       2
